             Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN THE MATTER OF THE SEARCH OF A                  Case No. 21-MJ-718
 PURPLE ZTE SMARTPHONE, AS MORE
 FULLY DESCRIBED IN ATTACHMENT A

                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

       I, James Webb, being duly sworn, depose and state under oath as follows:

Introduction and Background

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property—an electronic

device—which is currently in law enforcement possession, and the extraction from that property of

electronically stored information described in Attachment B.

       2.      I am a Special Agent with Federal Bureau of Investigation (“FBI”). I have been

employed as an FBI Special Agent for more than five years. Since November 2015, I have been

assigned to the South Jersey Resident Agency of the FBI. I have investigated criminal violations

related to economic crimes, child exploitation, and violent crimes. In my capacity as a Special

Agent, I have received training and gained experience in search, seizure, and arrest procedures; and

in investigating money laundering, internet crimes against children, fraud, and various other crimes.

I have participated in, and conducted, many criminal investigations involving violations of the laws

of the United States, including but not limited to laws relating to fraud, money laundering, and

computer-related offenses. I worked as a police officer for approximately one year prior to joining

the FBI. I have not included every detail or every aspect of my training, education, and experience

but have highlighted those areas most relevant to this application.

       3.      The information contained in this Affidavit is based upon my personal knowledge, as

well as information obtained from other sources, including: (a) other law enforcement agents; (b)
                Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 2 of 10



statements made or reported by various witnesses with knowledge of relevant facts; (c) my review

of publicly available information; and (d) a review of documents and records obtained from various

sources. Because this affidavit is being submitted for the limited purpose of establishing probable

cause to secure the requested warrant, it does not include every fact that I have learned during the

course of the investigation. Where the content of documents and the actions, statements, and

conversations of individuals are recounted herein, they are recounted in substance and in part,

except where otherwise specifically indicated.

Identification of the Device to be Examined

        4.       The property to be searched is a purple ZTE smartphone with no apparent additional

exterior identifiers and a background display that is gray and purple, hereinafter the “Device.” The

Device is currently located in a Faraday box located inside the FBI Philadelphia Field Office, 600

Arch Street, Philadelphia, Pennsylvania.

        5.       The applied-for warrant would authorize the forensic examination of the Device for

the purpose of identifying electronically stored data particularly described in Attachment B.

Probable Cause

        6.       A lead from the National Center for Missing and Exploited Children (“NCMEC”)

advised that Victim A was a missing female juvenile from Pennsylvania who was last seen in April

2020. Investigators learned that Victim A’s photograph was posted on Skipthegames.com

(“Website 1”) in an advertisement for sexually illicit activities. Based on my training and

experience, I am aware that Website 1 often is used to advertise, solicit, and coordinate acts of

prostitution.

        7.       On April 13, 2021, an undercover agent (“UC”) located in Philadelphia,

Pennsylvania, contacted the phone number associated with the advertisement on Website 1 for

                                                   2
             Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 3 of 10



Victim A. As explained below, investigators later determined that this phone number was linked to

the Device. The user of the Device indicated that the user, then posing as Victim A, was located at

a motel (“Motel A”) in or around Mount Laurel, New Jersey. The user of the Device sent messages

to the UC indicating rates of $300.00 for an hour, $200.00 for a half hour and $100.00 for a short

stay. Based on my training and experience, I am aware that these amounts are consistent with

somebody quoting prices for commercial sex acts. The UC agreed to travel to Motel A. In

response to a message from the UC that the UC was making a stop on the way to Motel A, the user

of the Device messaged the UC: “Get condoms while your there I’ll give u the money for them.”

       8.      On April 13, 2021 at approximately 2:55 p.m., the UC texted the Device: “I’m here.”

A short time later, the UC received a response: “You here.” The Device user instructed the UC to

park near a restaurant adjacent to Motel A. After parking, the UC received a text message: “Get out

so I can see your not a cop.” The UC exited his vehicle and received another text: “Are you a cop.”

The UC responded: “No” and “Im actually a dr.” The UC received another message from the

Device: “Can you prove it when you come in?” The UC responded: “I have my hospital ID.” The

Device replied: “Ok 237.” Records from Motel A indicate that room 237 was at that time rented to

Semaj A. Gilmore (“GILMORE”), and had been rented to GILMORE for approximately 20 days.

       9.      The UC approached room 237 of Motel A. After the UC showed the hospital

identification through the window of the room to Victim A, Victim A opened the door for the UC to

enter the room.

       10.     While inside of the room, Victim A asked the UC if he had a condom and they

discussed various sexual activities. The UC indicated he needed to return to his car for money.

When the UC opened the door, other uniformed officers entered room 237. Victim A indicated to

officers that she was with a male sitting in a burgundy car.

                                                  3
             Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 4 of 10



       11.     Meanwhile, officers conducting surveillance of Motel A observed a male, later

identified as GILMORE, exit a burgundy car and enter the driver’s seat of a red Jaguar in the

parking lot of Motel A. GILMORE drove the red Jaguar away from Motel A at a high rate of

speed. Local law enforcement officers conducted a traffic stop of the red Jaguar. As part of the

traffic stop, officers recovered the Device from the center console of the red Jaguar driven by

GILMORE.

       12.     Investigators dialed the telephone number from the Website 1 advertisement with

which the UC had been communicating, which caused the Device to ring. A consent search of

Victim A’s cell phone also showed communications with the same phone number linked to the

Device.

       13.     At all times relevant, “Victim A” was an individual who had not attained the age of

18 years. At all times relevant, GILMORE had a reasonable opportunity to observe Victim A, and

knew, or recklessly disregarded the fact, that Victim A had not attained the age of 18 years.

       14.     The Device is currently in the lawful possession of the FBI. It came into the FBI’s

possession from the Mount Laurel Police Department after officers seized the Device during a

consent search of GILMORE’s car. Therefore, while the FBI might already have all necessary

authority to examine the Device, I seek this additional warrant out of an abundance of caution to be

certain that an examination of the Device will comply with the Fourth Amendment and other

applicable laws.

       15.     The Device is currently located in a Faraday box located inside the FBI Philadelphia

Field Office, 600 Arch Street, Philadelphia, Pennsylvania. A Faraday box is designed to prevent

external signals from reaching and affecting the Device. In my training and experience, I know that

the Device has been stored in a manner in which its contents are, to the extent material to this

                                                   4
              Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 5 of 10



investigation, in substantially the same state as they were when the Device first came into the

possession of the FBI.

Electronic Storage and Forensic Analysis

       16.      Based on my knowledge, training, experience, and research, I know that the Device

has capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,

GPS navigation device, and a personal digital assistant. In my training and experience, examining

data stored on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the device.

       17.      Based on my knowledge, training, and experience, I know that electronic devices can

store information for long periods of time. Similarly, things that have been viewed via the Internet

are typically stored for some period of time on the device. This information can sometimes be

recovered with forensics tools.

       18.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct evidence of

the crimes described on the warrant, but also forensic evidence that establishes how the Device was

used, the purpose of its use, who used it, and when. There is probable cause to believe that this

forensic electronic evidence might be on the Device because:

             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a file

                (such as a paragraph that has been deleted from a word processing file).

             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This “user attribution” evidence is analogous to the search for “indicia of

                occupancy” while executing a search warrant at a residence.

                                                   5
              Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 6 of 10



             c. A person with appropriate familiarity with how an electronic device works may, after

                examining this forensic evidence in its proper context, be able to draw conclusions

                about how electronic devices were used, the purpose of their use, who used them,

                and when.

             d. The process of identifying the exact electronically stored information on a storage

                medium that is necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is not always data that can be merely reviewed by a review team

                and passed along to investigators. Whether data stored on a computer is evidence

                may depend on other information stored on the computer and the application of

                knowledge about how a computer behaves. Therefore, contextual information

                necessary to understand other evidence also falls within the scope of the warrant.

             e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary to establish that a particular thing is not

                present on a storage medium.

       19.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but not

limited to computer-assisted scans of the entire medium, that might expose many parts of the device

to human inspection in order to determine whether it is evidence described by the warrant.

       20.      Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve the

physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court

to authorize execution of the warrant at any time in the day or night.

                                                    6
             Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 7 of 10



Conclusion

       21.      I submit that this affidavit supports probable cause for a search warrant authorizing

the examination of the Device described in Attachment A to seek the items described in

Attachment B.

                                              Respectfully submitted,

                                                s/ James Webb
                                              JAMES WEBB
                                              SPECIAL AGENT
                                              FEDERAL BUREAU OF INVESTIGATION



Subscribed and sworn to before me
on April 16, 2021 in accordance with
the requirements of Fed. R. Crim. P. 4.1:

   s/ David R. Strawbridge
HONORABLE DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE




                                                   7
           Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 8 of 10




                                       ATTACHMENT A
Identification of the Device to be Examined

       The property to be searched is a purple ZTE smartphone with no apparent additional

exterior identifiers and a background display that is gray and purple, hereinafter the “Device.”

The Device is currently located in a Faraday box located inside the FBI Philadelphia Field

Office, 600 Arch Street, Philadelphia, Pennsylvania.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
            Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 9 of 10




                                        ATTACHMENT B

       1.      All records on the Device described in Attachment A that relate to violations of

Title 18, United States Code, Sections 1591 and 1594 (Sex Trafficking of Children and by Force,

Fraud, or Coercion, and Attempt) and involve Semaj Gilmore, including:

            a. images and videos of individuals engaged in or advertising for prostitution or

               sexually explicit conduct, as well as emails, call/chat logs, and text messaging

               related to sexually explicit conduct and those seeking to engage in such conduct,

               as well as related identifying information of those individuals;

            b. any and all Internet activity or online peer-to-peer activity related to prostitution,

               sexually explicit conduct, or sex trafficking, including information of association,

               use, subscription, access to, or membership in online chat groups or websites that

               facilitate prostitution or sex trafficking, including Skipthegames.com;

            c. information recording Semaj Gilmore’s schedule, travel, or location, including his

               presence at or near Motel 1 or other hotels; and

            d. all bank records, checks, credit card bills, account information, and other financial

               records.

       2.      Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;

       As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

                                                  2
           Case 2:21-mj-00718 Document 1-1 Filed 04/16/21 Page 10 of 10




       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or

copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                                 3
